i          i         i                                                                              i        i        i




                                     MEMORANDUM OPINION

                                               No. 04-08-00726-CV

                                              IN RE Sie Joe LANN

                                        Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 10, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 25, 2008, relator Sie Joe Lann filed a petition for writ of mandamus,

complaining that the trial court “dismissed or abandoned” trial court Cause No. 00-09-00014-TXL.2

In 2001, the trial court rendered judgment against relator for $3,782.36 for delinquent property taxes

to be satisfied by a foreclosure lien. Relator appealed and on January 23, 2003 this court reversed

the judgment against relator and remanded the case back to the trial court in Sie Joe Lann v. La Salle

County et al., No. 04-02-00005-CV, 2003 WL 141040 (Tex. App.—San Antonio January 22, 2003,


           1
          … T his proceeding arises out of Cause No. 02-03-00010-CVL, styled Sie Joe Lann v. Sharon Trigo, in the
218th Judicial District Court, La Salle County, Texas, the Honorable Stella H. Saxon presiding, and Cause No. 00-09-
00014-TXL, styled La Salle County, et al. v. Sie Joe Lann, et al., in the 218th Judicial District Court, La Salle County,
Texas, the Honorable Stella H. Saxon presiding; however, the order complained of that was the subject of the appeal in
Cause No. 04-02-00005-CV was signed by the Honorable Olin B. Strauss.

           2
         … Relator initially complained the trial court also “dismissed or abandoned” Cause No. 02-03-00010, but now
concedes that the case was dismissed following a final summary judgment and is no longer before the trial court.
                                                                                    04-08-00726-CV



no pet.) (mem. op.). The case is currently active on the trial court’s docket. There being no trial

court action or inaction complained of, relator has not shown himself entitled to mandamus relief.

Accordingly, we deny the petition for writ of mandamus.

                                      PER CURIAM




                                                -2-